— Order, Supreme Court, Bronx County (Herbert Shapiro, J.), entered June 8, 1990, granting defendant’s motion for summary judgment dismissing the verified complaint on the ground that defendant owed no special duty to the plaintiff, unanimously affirmed, without costs.
Plaintiff and his spouse sued for injuries sustained by him *525in an assault which occurred when he was descending subway stairs to a landing which, because of a broken light bulb, was not properly illuminated. Their claim of negligence against defendant was properly dismissed in the absence of any proof of proximate cause. Concur — Murphy, P. J., Rosenberger, Ellerin, Ross and Rubin, JJ.